IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 84A16

                                   Filed 6 May 2016

SABRA FAIRES, BENNETT LITTLE COTTEN, and DIANE P. LAHTI

               v.
STATE BOARD OF ELECTIONS; A. GRANT WHITNEY, JR., Chair, and
RHONDA K. AMOROSO, JOSHUA D. MALCOLM, MAJA KRICKER, and JAMES
L. BAKER, members of the State Board, in their official capacities only; and KIM
WESTBROOK STRACH, Executive Director of the State Board, in her official
capacity only


        Appeal pursuant to N.C.G.S. § 7A-27(a1) from a judgment entered on 4 March

2016 by a three-judge panel of the Superior Court, Wake County, appointed by the

Chief Justice under N.C.G.S. § 1-267.1. Heard in the Supreme Court on 13 April

2016.

        Tharrington Smith, LLP, by Michael Crowell, Deborah Stagner, Stephen
        Rawson, and Neal Ramee, for plaintiff-appellees.

        Roy Cooper, Attorney General, by John F. Maddrey, Solicitor General;
        Elizabeth A. Fisher, Assistant Solicitor General; Alexander McC. Peters, Senior
        Deputy Attorney General; and Melissa L. Trippe, Special Deputy Attorney
        General, for defendant-appellants.

        Graebe, Hanna & Sullivan PLLC, by Mark R. Sigmon; American Civil Liberties
        Union of North Carolina Legal Foundation, by Christopher Brook and Jenifer
        Wolfe; and Civitas Institute, Center for Law and Freedom, by Elliot Engstrom,
        for American Civil Liberties Union of North Carolina Legal Foundation and
        Civitas Institute, Center for Law and Freedom, amici curiae.

        John V. Orth, pro se, amicus curiae.


        PER CURIAM.
                         FAIRES V. STATE BD. OF ELECTIONS

                                 Opinion of the Court



      Justice EDMUNDS took no part in the consideration or decision of this case.

The remaining members of the Court are equally divided, with three members voting

to affirm and three members voting to reverse the judgment of the three-judge panel

of the Superior Court, Wake County. Accordingly, the judgment of the three-judge

panel of the Superior Court, Wake County is left undisturbed and stands without

precedential value. See, e.g., State v. Long, 365 N.C. 5, 705 S.E.2d 735 (2011) (per

curiam); State v. Greene, 298 N.C. 268, 258 S.E.2d 71 (1979) (per curiam).


      AFFIRMED.




                                         -2-